                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT THOROGOOD,                              :
             Plaintiff,                        :
         v.                                    :                   CIVIL ACTION
                                               :
NANCY A. BERRYHILL, Acting Commissioner of the :                   17-4658
Social Security Administration,                :
                    Defendant.                 :


                                            ORDER

       AND NOW, this 3rd day of January, 2019, upon consideration of Plaintiff Robert

Thorogood’s Memorandum in Support of Request for Review (Doc. No. 14), Defendant Nancy

Berryhill’s Response (Doc. No. 16), and the administrative record, and after careful

consideration of Magistrate Judge Marilyn Heffley’s Report and Recommendation (Doc. No.

17), to which no objections were filed, it is ORDERED that:

       1. The Report and Recommendation (Doc. No. 17) is APPROVED and ADOPTED;1

       2. Plaintiff’s Request for Review (Doc. No. 14) is DENIED; and

       3. The Clerk of Court shall mark this case CLOSED for all purposes, including

           statistics.



                                             BY THE COURT:


                                              /s/ Gene E.K. Pratter
                                             GENE E.K. PRATTER
                                             UNITED STATES DISTRICT JUDGE




1
        Pursuant to Local Rule of Civil Procedure 72.1(IV)(b), Mr. Thorogood had 14 days to
object to the Report and Recommendation. The Report and Recommendation was issued on
November 29, 2018, and Mr. Thorogood has not objected to it.
